Citation Nr: 1042926	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  05-11 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for nerve 
damage, manifested as urinary frequency and discomfort, as 
secondary to an exploratory laparotomy.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from April 1957 to April 1960.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in February 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in January 2008, the Board noted that the 
case encompassed claims for compensation for both sensory 
impairment of the right thigh and urological impairment due to VA 
surgery and treatment in April 2002.  The Board granted 
compensation under 38 U.S.C.A. § 1151 for right lateral femoral 
cutaneous neuropathy.  The Board remanded the issue of 
entitlement to compensation under 38 U.S.C.A. § 1151 for nerve 
damage, manifested as urinary frequency and discomfort.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The development requested by the Board's January 2008 remand was 
not fully completed.  A remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
It imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand.  Thus, in the present case additional 
development must be conducted.

By way of relevant factual background, on April 9, 2002, the 
Veteran sought treatment for severe abdominal pain at the 
emergency room of the VA Medical Center in Houston, Texas.  That 
same day, he underwent an exploratory laparoscopy and was found 
to have an ileum stricture, which was found upon pathology 
analysis to be a type of lymphoma.  His post-operative course was 
complicated by a slow return of bowel function and a bowel 
evisceration after a violent cough.  On April 18, 2002, he 
returned to the operating room for reconstruction of his small 
bowel anastomosis and placement of retention sutures.  After a 
period of recovery from the second surgery, he was discharged 
from hospitalization on April 30, 2002.

The Board's January 2008 remand requested VA to obtain a 
supplemental medical opinion as to whether it was at least as 
likely as not (whether there was a 50 percent or greater 
probability) that the Veteran's urological difficulties were a 
result of VA treatment or surgery received in April 2002.  The VA 
examiner was also requested to opine as to whether or not the 
Veteran's urological difficulties were a reasonably foreseeable 
result of VA treatment or surgery received in April 2002.  

However, the report of a March 2010 VA examination failed to 
address the questions posed by the Board.  Rather, the report 
provided the opinion that it was less likely than not that the 
Veteran's urinary symptoms (identified in the report as 
microscopic hematuria, urgency, frequency, nocturia and 
occasional wetting on himself) were related to his right lateral 
femoral cutaneous nephropathy.  As noted above, right lateral 
femoral cutaneous nephropathy is the disability that the Board's 
January 2008 decision determined was due to the April 2002 VA 
treatment or surgery. 

The Court of Appeals for Veterans Claims has held that once the 
Secretary of VA undertakes the effort to provide an examination 
when developing a service- connection claim, even if not 
statutorily obligated to do so, he must provide an adequate one.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also 38 
C.F.R. § 4.2 (2010) (noting that if the examination report does 
not contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes).

In light of the foregoing, a VA medical opinion is still required 
to address whether the Veteran's urological difficulties are a 
result of VA treatment or surgery received in April 2002, and 
whether the Veteran's urological difficulties were a reasonably 
foreseeable result of VA treatment or surgery received in April 
2002.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims folder to 
the examiner who conducted the March 2010 
VA examination (or a suitable substitute 
if this individual is unavailable) for an 
addendum opinion.  The examiner is 
requested to review the claims folder, 
including the March 2010 VA examination 
report, and the medical history set forth 
above.  The examiner is asked to opine: 
(1) whether it is at least as likely as 
not (50 percent or more likelihood) that 
the Veteran's urological difficulties are 
a result of VA treatment or surgery 
received in April 2002; and (2) whether 
it is at least as likely as not (50 
percent or more likelihood) that the 
Veteran's urological difficulties were a 
reasonably foreseeable result of VA 
treatment or surgery received in April 
2002.

The examiner is requested to provide a 
rationale for the opinions expressed.  

2.  Then, readjudicate the Veteran's 
claim.  If the benefit sought on appeal 
remains denied, the appellant should be 
provided a supplemental statement of the 
case and afforded an opportunity to 
respond.  The case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


